            Case 4:21-cv-05696-HSG Document 44 Filed 09/21/21 Page 1 of 1



 1   ROGER E. GOLD [SBN 214802]
     rgold@rgoldlegal.com
 2   CECIL B. CRAIN [SBN 252780]
     ccrain@rgoldlegal.com
 3   MIA MATTIS [SBN191027]
     mmattis@rgoldlegal.com
 4   GOLD LAW FIRM
     555 Montgomery Street, Suite 605
 5   San Francisco, CA 94111
     Tel: (415) 986-1338
 6   Fax: (415) 373-4579
 7   Attorneys for Plaintiffs
     ROBERTO ELORREAGA and
 8   ROSEMARY ELORREAGA
 9

10                                   UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12

13   ROBERTO ELORREAGA and ROSEMARY Case No: 4:21-cv-05696-HSG
     ELORREAGA,
14                                  ORDER GRANTING STIPULATION
               Plaintiffs,          AUTHORIZING ELECTRONIC
15                                  SERVICE
          vs.
16                                  Judge: Honorable Haywood S. Gilliam, Jr.
     ASBESTOS COMPANIES, et al.,    Courtroom: 2
17
                       Defendants.                    Complaint Filed: September 23, 2020 under
18                                                    SFSC No. CGC-20-276875
                                                      First Amended Complaint Filed: July 8, 2021
19                                                    Notice of Removal Filed: July 26, 2021
                                                      Trial Date: None Set
20

21            The Court, having reviewed the parties’ Stipulation Authorizing Electronic Service, and good
22   cause appearing therefore, hereby GRANTS the Stipulation as submitted to the Court.
23

24    DATED: September 21, 2021                   ________________________________________
                                                  Honorable Haywood S. Gilliam, Jr.
25                                                Judge, United States District Court
26

27
     4842-4297-1643, v. 1
28


                ORDER GRANTING STIPULATION AUTHORIZING ELECTRONIC SERVICE
                                                                                      4:21-cv-05696-HSG
